Citation Nr: 0712140	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-17 471A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an earlier effective date prior to May 1, 2003 
for payment of Dependency and Indemnity Compensation 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late veteran served on active duty from July 1966 to May 
1968.  The appellant is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the 
appellant payment of Dependency and Indemnity Compensation 
(DIC) benefits effective May 1, 2003, after determining that 
the veteran's cause of death was related to his period of 
active service.  The appellant is appealing the effective 
date assigned for the payment of monetary benefits.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time on the Board's own motion to 
correct an error or defect which affects the merits of the 
issue or the substantive rights of the appellant.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.904, 
20.1102 (2006).    

On February 23, 2007, the Board rendered an appellate 
decision that, inter alia, granted the appellant an effective 
date of April 1, 2003 for payment of DIC benefits.  After the 
decision was dispatched to the RO for compliance with the 
Board's order, the Board learned that there was an 
administrative error in its decision and that, given the 
facts of this case, the applicable laws and regulations did 
not allow for the assignment of an effective date of April 1, 
2003 for payment of DIC benefits.  


Accordingly, that part of the February 23, 2007 Board 
decision that addresses only the issue of entitlement to an 
earlier effective date prior to May 1, 2003 for payment of 
DIC benefits is vacated.




________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


